NO. 12-22-00045-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

JASON THOMAS HAWKINS,                              §      APPEAL FROM THE 241ST
APPELLANT

V.                                                 §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Jason Thomas Hawkins, acting pro se, filed a notice of appeal from a judgment in which
sentence was imposed on December 13, 2021. In a criminal case, the appellant perfects an
appeal by timely filing a sufficient notice of appeal. TEX. R. APP. P. 25.2(b). The notice of
appeal must be filed (1) within thirty days after the day sentence is imposed or suspended in
open court or after the day the trial court enters an appealable order, or (2) within ninety days
after the day sentence is imposed or suspended in open court if the defendant timely files a
motion for new trial. TEX. R. APP. P. 26.2(a). The appellate court may extend the time for filing
a notice of appeal if, within fifteen days after the deadline for filing the notice, the party files in
the trial court the notice of appeal and files in the appellate court a motion complying with Rule
10.5(b). TEX. R. APP. P. 26.3.
       Because sentence was imposed on December 13 and the case information sheet from the
Smith County District Clerk reflects that no motion for new trial was filed, Appellant’s notice of
appeal was due on or before January 12. See TEX. R. APP. P. 26.2(a)(1). A motion for extension
of time was due on or before January 27. Appellant filed his notice of appeal on February 25.
       On March 9, the Clerk of this Court notified Appellant that the information received
failed to show the jurisdiction of the Court, i.e., there was no notice of appeal filed within the
time allowed by the rules of appellate procedure and no timely motion for an extension of time to
file the notice of appeal. See TEX. R. APP. P. 26.2(a), 26.3. We informed Appellant that the
appeal would be dismissed unless the information was amended on or before March 21 to show
this Court’s jurisdiction. On March 23, Appellant filed a document, which we construe as a
motion for extension of time to file the notice of appeal, in which he claims to have “filed for
appeals two other times within the first 30 days of receiving my sentence (the first being 12-15-
21 and the second 12-27-21) but only ever got a response after my third letter.”
         But “appeals by either the State or the defendant in a criminal case are permitted only
when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d 904,
915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting an
appeal except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P. 26.2,
26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). Because Appellant’s notice of appeal was not timely
filed and he did not file a motion for extension with this Court within the time prescribed by Rule
26.3, we dismiss Appellant’s appeal for want of jurisdiction. See Olivo, 918 S.W.2d at 522; see
also TEX. R. APP. P. 43.2(f). All pending motions are overruled as moot.
Opinion delivered March 31, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR,
2017 WL 631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for
publication) (dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without
permission from court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 31, 2022


                                         NO. 12-22-00045-CR


                                   JASON THOMAS HAWKINS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1843-20)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.